Citation Nr: 1226207	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-03 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for soft tissue sarcoma, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967, from January 1968 to October 1973, from December 1973 to October 1977, and from October 1977 to October 1983.  He had confirmed service aboard the U.S.S. Charles P. Cecil, which served at various times, from December 1971 to July 1973, in the waters off the shore of the Republic of Vietnam (Vietnam).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO.  

In May 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran engaged in combat with the enemy.  

2.  The Veteran's lay assertions are found to be credible in reporting that he only served aboard Navy vessels off the coast of the Republic of Vietnam.  

3.  The Veteran's service aboard the U.S.S. Charles P. Cecil in the waters off the shore of the Republic of Vietnam is not deemed to have involved presumed herbicide exposure.  

4.  The Veteran is not shown to have manifested complaints or findings of Type II diabetes mellitus in service or for many years thereafter; nor is it shown to be due to an event or incident of his period of active service.  

5.  The Veteran is not shown to have had any form of soft tissue sarcoma or other related cancer.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by Type II diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service; nor may it presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The Veteran does not have a disability manifested by soft tissue sarcoma due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2007, February 2009, and December 2010.  In these letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Veteran was advised to provide information as to how his military duties exposed him to herbicides, which is the dispositive issue in this case.  The Veteran has responded by submitting internet research and written argument speaking directly to the issue at hand.  

The claims were readjudicated in August 2011 and October 2011.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
 
VA has also fulfilled its duty to assist in obtaining the relevant identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The Board is aware that in December 2006, the Veteran submitted three VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, for the private physicians "Dr. B" (regarding back treatment from September 2005); "Dr. G" (regarding primary care treatment from 2001 to the present); and "Dr. H" (regarding check up on CT scan in September 2005 and July 2006).  

However, the RO failed to attempt to obtain these records at that time.  The Board is also aware that, during his hearing, the Veteran testified that he receives ongoing treatment at a VA medical center.  It is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, it thus appears that VA has not met its duty to assist in this regard.  

However, in this case, the Veteran specifically indicated the treatment records from "Dr. B" and "Dr. H" involved the back and CT scans, which do not pertain to the claims on appeal.  He also reported that his current VA treatment involved monitoring of his blood work and was more of an "oversight type of thing."  

The Board recognizes that records from "Dr. G" would be relevant for determining whether the Veteran suffers from any of the claimed disabilities since 2001.  Yet, as will be discussed, he has specifically denied any treatment for or diagnosis of soft tissue sarcoma, and the record shows a current diagnosis of Type II diabetes mellitus that he claims had its onset and was first diagnosed in 2006, many years after service.  

Significantly, the Veteran has indicated that the theory of entitlement on which he basis both claims for service connection relies exclusively upon the use of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 regarding herbicide exposure.  Hence, the Veteran's case essentially hinges on whether he is entitled to the presumption for herbicide exposure in service.  

Further, even when considering both of the claims based on a direct theory of entitlement, the outstanding private evidence is dated from 2001 to the present, and the outstanding VA evidence is dated from 2007 to the present, which would not aid the Veteran in establishing a continuity of symptomatology for either claimed disorder since service.  

Therefore the Board does not find it necessary to obtain evidence that would be indicative of no more than ongoing treatment for the claimed disorders since 2001 at the earliest, without addressing the more pressing matter of whether or not the Veteran was exposed to herbicides.  

Also, in February 2007 the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, indicating that he had no further evidence to submit.  Moreover, during his May 2012 hearing, he again referenced "Dr. G," indicating that he would obtain treatment records and would himself submit them for review, but has failed to do.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  

As such, a remand to obtain records from "Dr. G" and from VA medical centers would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  Therefore, he is not prejudiced by the Board entering a decision at this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Additionally, the Board finds that VA examination or opinion is not necessary to decide the claim.  A diagnosis of Type II diabetes mellitus has been established, but there is no credible evidence of the onset of diabetes mellitus in service or within one year of service discharge.  

Moreover, there is no current diagnosis of soft tissue sarcoma listed anywhere in the clinical or lay record.  There is also no credible evidence of persistent or recurrent symptoms of diabetes mellitus or soft tissue sarcoma since service.  

Rather, the issue on appeal is essentially limited to establishing the Veteran's actual herbicide exposure during service, which would allow application of the presumptive service connection provisions for herbicide-related diseases.  

With respect to the herbicide exposure aspect of the claim, associated with the claims file is a May 2009 Memorandum (M21-1MR, Part IV, Subpart ii, 2.C.10.m) from the Department of the Army, U.S. Army and Joint Services Records Research Center (JSRRC), on the subject of research findings regarding Navy and Coast Guard Ships during the Vietnam Era, reveals that numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  

To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  

Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

In a follow-up memorandum, the JSRRC indicated that in all cases where a Veteran claims exposure to herbicides based solely on service aboard a ship operating on the offshore waters, ROs should place a copy of the memorandum shown in M21-1MR, Part IV, Subpart ii, 2.C.10.m in the Veteran's claims folder.  

The JSRRC indicated that this document will substitute for individual inquiries to the Compensation and Pension (C&P) Service's Agent Orange mailbox and to the JSRRC, and establish that the JSRRC has no evidence to support a claim of herbicide exposure based solely on shipboard service.  

Hence, any further attempt to corroborate the Veteran's claimed herbicide exposure in this case would be futile as he has admitted to only being exposed to herbicides while exclusively serving on board ships operating in the offshore waters of Vietnam.  

Further, the Board itself has no competence to speak to issues of medical or scientific fact.  Thus, the Board defers to the Secretary's legal definition, cited to below, as it pertains to blue water Vietnam Veterans.  Based on the evidence provided, the Board finds no basis for obtaining any further scientific opinion.  

Therefore, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. 

These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in May 2012, the Veterans Law Judge discussed with the Veteran his service connection theories and the types of evidence capable of substantiating this claim.  The Board finds that it has fully complied with the Bryant requirements.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii)  as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.  

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

Particular diseases are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, and the diseases listed at 38 C.F.R. § 3.309(e), including Type II diabetes mellitus and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Additionally, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (a).  

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Factual Findings

The Veteran filed his claim of service connection for Type II diabetes mellitus and for soft tissue sarcoma as related to herbicide exposure in December 2006.  

During his May 2012 hearing, the Veteran testified that he served aboard a destroyer operating off the coast of Vietnam, but specifically denied ever stepping ashore in the Republic of Vietnam.  

The Veteran's representative argued that, because the destroyer worked so close to shore, with breezes blowing from the land out to sea, and tides and river washing from the land, the dioxins could have easily flowed into the waters where the Veteran's ship was operating.  The representative also noted that each ship had a desalinization plant that converted saltwater into freshwater, which were constantly running to provide water for showering, drinking, and cooking.  

The Veteran reported that his duties involved loading machine guns to the bridge from Subic Bay, loading food and supplies to go north, and providing gunfire support to "Yankee Station."  He noted that his ship was responsible for providing gunfire support up and down the coast of Vietnam and occasionally stopped to pick up "drums" that fell into the ocean and unmanned "drones" that were shot down.  

The Veteran also indicated that, while on board, the ship often sailed close enough to land (at times within 2,000 yards from land) for the Veteran to observe Marine and Army helicopters dropping sandbags onto the sand, and individual people walking on the shoreline, without the use of binoculars.  

The Veteran denied that the ship travelled to a harbor near Saigon, ever supplied the shore, or ever put out small boats.  He reported that the only ship he sailed on that travelled near Vietnam was the U.S.S. Charles P. Cecil.  

The Veteran specifically denied receiving a diagnosis for any form of soft tissue sarcoma and noted that he only came to learn about it when he received a copy of a "watch list" supplied by VA.  He also noted that no one in his family had been diagnosed with diabetes mellitus and that he only learned about Type II diabetes mellitus from a letter sent out by VA.  

The Veteran reported that, upon learning that soft tissue sarcoma could be presumptively related to herbicide exposure, he sought treatment from a "licensed registered nurse," his "primary," at the Brockton, Massachusetts, VA Medical Center (VAMC).  He noted that the nurse gave him a physical, and checked out growths he reportedly had on his body.  The nurse told the Veteran "Well, there's no roots to them so I wouldn't worry about it."  

The Veteran indicated that he was never biopsied and did not follow up with the nurse regarding treatment for his growths.  He also denied ever having any skin cancers on his face or back, including basal cell carcinoma or squamous cell carcinoma.  

The Veteran denied ever having skin lesions removed, but did report that he had fatty tissue removed in his groin.  He described the tissue as a "growth" on top of the skin, which required surgical removal by a private dermatologist.  The Veteran acknowledged that the dermatologist sent the growth to the lab for analysis and it was not found to be cancerous.  

The Veteran indicated that he underwent VA treatment every six months, where he had blood work done for the purposes of monitoring his high blood pressure.  He also indicated that he was monitored by his primary care physician "Dr. G" for his day-to-day treatment.  

The Veteran testified that "Dr. G" had never looked as his growths.  The Veteran's representative indicated that the Veteran would attempt to have "Dr. G" look at his growths and would obtain treatment records from "Dr. G."  

The service personnel records (SPRs) reveal that during the Vietnam era the Veteran had service aboard the U.S.S. Lexington from February 1964 to December 1966; the U.S.S. Gainard from December 1966 to October 1967; the U.S.S White Plains from February 1968 to May 1968; the U.S.S. Klondike in May 1968; the U.S.S. White Plains from May 1968 to November 1968 and from December 1968 to May 1969; the U.S.S. Willis A. Lee from May 1969 to November 1969; and the U.S.S. Charles P. Cecil from December 1971 to July 1973.  

These records also show that the Veteran was awarded the Vietnam Service Medal with 1bronze star, and qualified for Hostile Fire Pay, for service aboard the U.S.S. Charles P. Cecil for the period from May 2, 1972 to July 1, 1972.  He was granted entitlement to Income Tax Exclusion and non-withholding for three months duty in a combat zone, having served in Vietnam waters in the prescribed limits during the months of May, June and July 1972.  

The award authorization indicated that the Veteran participated in the following operations while on board the U.S.S. Charles P. Cecil: Gun Line-North Military Region 1; Northern Search and Rescue; Gun Line-North Military Region 1; Strike Operations; Southern Search and Rescue; Gun Line-North Military Region 1; and Gun Line-South Military Region 1.  He was also authorized to wear the Combat Action Ribbon for service aboard the U.S.S. Charles P. Cecil for the period from May 15, 1972 to May 20, 1972, while engaging in strike operations off the coast of North Vietnam.  

The service treatment records (STRs) are negative for any complaints of, findings of, or treatment for Type II diabetes mellitus or soft tissue sarcoma.  

The VA examination reports, dated in December 1973 and May 1984 are also negative for any complaints of, findings of, or treatment for Type II diabetes mellitus or soft tissue sarcoma.  An October 1996 private treatment record shows the Veteran denied having diabetes.  

A VA Form 119, Report of Contact, dated in January 2007, shows that the Veteran confirmed that he never set foot in Vietnam.  

The VA treatment records, dated from September 2006 to April 2007 indicate treatment for complications arising from Type II diabetes mellitus.  These records are negative for any complaints of, findings of, or treatment for any soft tissue sarcoma.  

In his Notice of Disagreement (NOD), received in May 2009, and in his VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2010, the Veteran asserted that he was exposed to Agent Orange while stationed aboard ships off the coast of Vietnam due to prevailing winds carrying Agent Orange and other chemicals used in Vietnam to the ships.  

In August 2011, the Veteran submitted internet research from the Department of the Navy-Naval Historical Center website on the naval vessels, the U.S.S. Lexington and the U.S.S. Gainard, two ships that he sailed on during his active duty service.  

However, this research shows that neither of these ships were stationed anywhere near Vietnam during the Veteran's service on them.  


Analysis

The SPRs indicate that the Veteran was awarded a Combat Action Ribbon and was authorized to receive Hostile Fire Pay, which denotes combat service.  
	
As a combat veteran, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id.  citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Action Ribbon and Hostile Fire Pay denotes combat participation, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

With respect to the claimed Type II diabetes mellitus, as noted, the STRs are negative for any findings of or treatment for Type II diabetes mellitus.  However, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Specifically, the record indicates the Veteran was first treated for complications from Type II diabetes mellitus in May 2006, many years after his discharge from service.  

As the Type II diabetes mellitus is not shown to have manifested to a compensable degree within one year of discharge from active duty, and as the Veteran has specifically asserted that the date of onset of the symptoms of his Type II diabetes mellitus occurred in 2006, and not within one year of discharge from active duty, the Board finds that he cannot avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) in order to establish service connection for a chronic disease.  

Moreover, as noted, the Veteran has denied that he had any service served on the landmass or inland waters in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

As the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  

However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Hence, at issue in this case is whether or not it can be shown that the Veteran was exposed to various herbicides during his period of service aboard the U.S.S. Charles P. Cecil in the waters off the shore of Vietnam.  

In this regard, as noted, the SPRs confirm that the Veteran served during Vietnam aboard the U.S.S. Charles P. Cecil from December 1971 to July 1973.  These records confirm that the Veteran served on a deep-water naval vessel in the waters off the shore of Vietnam.  See Haas, supra; VAOPGCPREC 27-97.  

However, service aboard a ship, such as the U.S.S. Charles P. Cecil that anchored in an open deep-water harbor along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

Moreover, the May 2009 JSRRC Memorandum indicates a finding that there is no evidence to support a Veteran's claim to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

The Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast, and/or his ingestion by air or through his drinking water have been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.  

In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  

In particular, the claimant in Haas attempted to rely on a 2002 study conducted for the Australian Department of Veterans Affairs.  This report suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels.  

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to the Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . .  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . .  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  

Crucially, based on this analysis, VA stated that it did "not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  

With respect to other cited studies, the Federal Circuit also noted VA's statements specifying that none of the studies "bears significantly on the specific question whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  Id.  

Accordingly, the Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to blue water Vietnam Veterans.  

With respect to the Veteran's assertions that he was actually (rather than presumptively) exposed to herbicides, the Veteran is not shown to possess the type of scientific training necessary to address the complicated issues involved in this case.  He has presented no evidence, beyond his own lay assertions, which address his claimed exposure to herbicides.  The probative value of the Veteran's allegations is greatly outweighed by the Secretary's determination.  

Accordingly, the most probative evidence fails to show the Veteran was directly exposed to Agent Orange while serving on board the U.S.S. Charles P. Cecil.  In short, the Veteran's claim relies on the statutory presumption of herbicide exposure, which for reasons explained above is inapplicable to his situation per Haas.  An in-service injury therefore has not been established on either a presumptive or direct basis.  

In summation, the Board finds that the Veteran's service aboard the U.S.S. Charles P. Cecil in the waters off the shore of the Republic of Vietnam did not involve actual herbicide exposure.  

Additionally, the Board finds that the Veteran's diabetes mellitus type II first manifested many years after service, and is not shown to be causally related to an event during active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

With respect to the claimed soft tissue sarcoma, the Veteran filed his claim in 2006, asserting that he experiences "soft tissue sarcoma all over [his] body" related to his tour of duty off the coast of Vietnam.  However, the service and post-service clinical and lay record is entirely negative for any reports of, findings of or treatment for any soft tissue sarcoma beyond the Veteran's initial claim.  

In fact, at his May 2012 hearing the Veteran has specifically denied that he has ever been diagnosed with or treated for any soft tissue sarcoma, and the clinical record shows no findings of or treatment for any soft tissue sarcoma.  

Although he reported the surgical removal of a "growth" by a private dermatologist at some point, he acknowledged that the dermatologist had the growth sent to the lab for analysis and it was not found to be cancerous.  The Veteran is deemed credible in denying any diagnosis of or treatment for any form of soft tissue carcinoma.  

As noted, the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  

As established by the Court, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

Hence, where, as here, the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Board finds that, with respect to the claimed soft tissue sarcoma, a preponderance of the evidence is against the claim and the criteria for service connection are not met.  


ORDER

Service connection for Type II diabetes mellitus is denied.  

Service connection for claimed soft tissue sarcoma is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


